Citation Nr: 0738137	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  00-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear otitis media. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for left ear otitis media.  

In December 2000 and July 2003, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) for 
additional development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Objective medical findings do not show any current 
residuals of left ear otitis media.


CONCLUSION OF LAW

Left ear otitis media was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's service connection claim was 
received in January 1999.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in February 
2001, March 2004, and October 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in May 2004.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, private treatment records, and all 
relevant VA treatment records pertaining to his claimed left 
ear disability have been obtained and associated with his 
claims file.  He has also been provided with a VA medical 
examination to assess the current nature and etiology of his 
claimed left ear disability.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis 

The veteran contends that he currently suffers from left ear 
otitis media, as a result of his active military service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service medical records reveal that the veteran was treated 
on one occasion during active service in December 1954 for 
otitis media of the left ear.  However, in the September 1956 
service separation examination report, the veteran's ears 
were marked as normal.  An October 1960 reserve service 
periodic examination report, the veteran's ears were again 
marked as normal and the examiner listed a diagnosis of 
defective hearing. 

Post-service private and VA treatment notes dated from 1994 
to 2002 do not reflect any complaints or treatment for otitis 
media of the left ear. 

In an August 1994 VA examination report, the veteran 
complained of decreased hearing.  Physical examination 
findings indicated that the veteran had hearing loss as well 
as some mild scarring of the right tympanic membrane. 

In a January 1999 statement, private hearing aid specialist 
indicated that the veteran's hearing had significantly 
deteriorated since 1994 and that he needed new hearing aids.  
Additional lay statements from friends as well as cardiac 
rehab director associated with the claims file in February 
1999 reflect assertions that the veteran was hard of hearing 
and that his hearing had deteriorated steadily since 
separation from service. 

In a June 2002 VA examination report, the veteran complained 
of experiencing significant in-service noise exposure.  In 
particular, the veteran indicated that his ears were bleeding 
after one instance at the firing range.  Physical examination 
finding revealed that the veteran's external ears, tympanic 
membranes, tympanums, and mastoids were noted as normal other 
than some scarring on the bilateral tympanic membranes with 
tympanosclerosis.  The examiner opined that the veteran's 
hearing was at least as likely as not the result of the noise 
trauma/injury and ear infections he experienced with on 
active duty.  However, the examiner specifically indicated 
that the veteran does not currently suffer from otitis media. 

In a January 2003 VA examination report, the examiner noted 
diagnoses of hearing loss and tinnitus but did not note any 
objective medical findings of otitis media. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Service connection requires the diagnosis of a 
current, chronic disability. See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Although the service medical records 
reflect an isolated notation of treatment for left ear otitis 
media during active service in December 1954, there is no 
evidence of any current residual resulting there from.  
Specifically, competent medical evidence, including the June 
2002 VA examination report, does not reflect any objective 
medical findings or subjective complaints of left ear otitis 
media.  In the absence of any evidence of a current 
disability, service connection for left ear otitis media, 
must be denied.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current left ear disability is 
associated with military service, this claim turns on a 
medical matter-the relationship between a current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for left ear otitis media, must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for left ear otitis media is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


